Title: From James Madison to Thomas Jefferson, 28 May 1806
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington May 28. 1806
                    
                    The last mail brought me yours inclosing the letters to you from P. Edwards & Mr. Gallatin, which I retain for your return. The supplemental instruction to A. & Bowdoin had not escaped attention.
                    Subpœnas have this day been served on Genl. Dearborn, Mr. Smith & myself. The absence of Mr. Gallatin postpones the service on him. Mr. Wagner, Docr. Thornton, & Mr. Duncanson, & Mr. Bradley of Vermont, are also on the list of Witnesses, brought by the Messenger, and either have been or will be summoned. It is perhaps not unfortunate that so aggregate a blow has been aimed at the administration, as it places in a stronger view the malice of the proceeding and the inconvenience to the public business which would result from an attendance of all the heads of Dept. Still I find a strong impression existing that the attendance is inevitable. Yrs. &c.
                    
                        J. Madison
                    
                